AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________


                   PTP ONECLICK, LLC,                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-CV-01671-WCG
                       AVALARA, INC.,                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          AVALARA, INC.,                                                                                               .


Date:          11/07/2018                                                               s/ Brandon M. Lewis
                                                                                         Attorney’s signature


                                                                                    Brandon M. Lewis, 1086824
                                                                                     Printed name and bar number
                                                                                        Perkins Coie LLP
                                                                                   1 East Main Street, Suite 201
                                                                                       Madison, WI 53703

                                                                                               Address

                                                                                     BLewis@perkinscoie.com
                                                                                            E-mail address

                                                                                          (608) 663-7460
                                                                                          Telephone number

                                                                                          (608) 663-7499
                                                                                             FAX number
